DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 2-21 are pending in the Preliminary Amendment filed 09/13/2021, and are examined in full below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 6-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is ambiguous as to what form the rinse aid composition is in when it contacts the soiled surface (e.g., solid, liquid, or a combination thereof), which renders the claim indefinite. Claim 2 recites “contacting a soiled surface with a rinse aid composition” and “wherein the rinse aid composition is a pressed solid”, but further recites “wherein a use solution of the rinse aid composition comprises from about 5 ppm to about 2000 ppm of active materials.” Since either form, i.e., the pressed solid or the liquid use solution, could be read into the step of “contacting a soiled surface with a rinse aid composition”, the step is ambiguous and therefore renders the claim indefinite. 
	Claims 3-4 and 6-12 are rejected as being dependent upon a rejected base claim, and failing to cure the deficiencies thereof. 
It is noted that claim 5 remedies the ambiguity by reciting “the rinse aid composition is diluted with water to form the use solution prior to contacting the soiled surface.” See Allowable Subject Matter, below. 	
As to claim 13, the meaning of the term “forming” is unclear in view of apparent multiple definitions and/or uses of the term within the specification, which renders the claim indefinite. The specification recites, “The solid composition can also be prepared by extrudation techniques or compression techniques include tableting, forming, and pressing.” [para. 0195]. But the specification further recites, “The composition hardens due to the chemical or physical reaction of the requisite ingredients forming the solid.” [para. 0203]. Thus, the term “forming” is used separately in reference to the hardening of the composition and in reference to a technique of preparing the solid composition. 
If the term is in interpreted to be in reference to “hardening”, then the wherein clause of claim 13 reciting, “wherein the rinse aid composition is a pressed solid”, renders the claim incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is: “pressing the solid rinse aid composition”.
Alternatively, if the term is in reference to a technique of preparing the solid composition, then the specification appears to treat “forming” to be distinct from that of “pressing” [para. 0195], and the claim is rendered ambiguous and therefore indefinite for reciting two different preparing techniques (i.e., “forming the solid rinse aid composition” and “wherein the rinse aid composition is a pressed solid”).
Claims 14-21 are rejected as being dependent upon a rejected base claim and failing to cure the deficiencies thereof. 
Allowable Subject Matter
Claims 2-4 and 6-21 would be allowable if rewritten or amended to overcome the rejection(s) of independent claims 2 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, the prior art of record fails to teach or suggest, alone or in combination, the claimed method of cleaning a surface comprising “contacting a soiled surface with a rinse aid composition” in conjunction with the claimed components of the rinse aid composition, which “further does not contain an alcohol alkoxylate or capped alcohol alkoxylate other than the sheeting agent”. 
The closest prior art of record to Kieffer et al. (US 20100292127 A1) requires the inclusion of a sheeting agent, a defoaming agent, and an association disruption agent [para. 0003]. As defined in Kieffer ‘127, an association disruption agent refers to a class of surfactants capable of altering the association of the sheeting and defoaming agents [para. 0042]. In other words, by interrupting or reducing the association of the other active components of the rinse aid, the association disruption agents decrease the drainage time of the rinse aid from a surface [para. 0042], and further reduces the contact angle of the rinse aid compositions [para. 0059]. As a result, Kieffer requires at least three nonionic surfactants, where the sheeting agent may be an alcohol ethoxylate, the defoaming agent may be an EO-PO block copolymer, and where the association disruption agent may be an alcohol alkoxylate [para. 0044; 0053; 0060], and therefore fails to anticipate or render obvious the method employing the claimed composition that “further does not contain an alcohol alkoxylate or capped alcohol alkoxylate other than the sheeting agent”.
While the instant invention includes a sheeting agent and defoaming agent, the compositions do not require or include an association disruption agent in the rinse aid composition [Specification, Table 1 and Table 2]. However, as demonstrated in Example 1 of the present application, the rinse aid compositions were still able to achieve superior removal of spot and film from ware without the use of any association disruption agents, but instead including a polyacrylic acid homopolymer or alkali metal salt thereof [Table 4]. Therefore, the teachings of Kieffer ‘127 fail to anticipate or render obvious, alone or in combination with other prior art, the claimed method, as the present application does not require the disruption of the association between the sheeting agent and defoaming agent, which was an essential requirement in Kieffer ‘127.
As to claim 5, the ambiguity of claim 2, as to what form the rinse aid composition is in when it contacts the soiled surface (e.g., solid, liquid, or a combination thereof), is remedied by the recitation of “the rinse aid composition is diluted with water to form the use solution prior to contacting the soiled surface” within claim 5. As such, the claim is objected to as being dependent upon rejected base claim 2. 
As to claim 13, the prior art of record fails to teach or suggest, alone or in combination, the claimed method for making a solid rinse aid composition comprising mixing the claimed components of the rinse aid composition, which “does not contain an alcohol alkoxylate or capped alcohol alkoxylate other than the sheeting agent”. See the reasons for indication of allowable subject matter of claim 2, above, regarding the closest prior art of record, Kieffer et al. (US 20100292127 A1), regarding the claimed components of the rinse aid composition. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713